                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 1 of 12



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           ADAM R. KNECHT, ESQ.
                                                                       2   Nevada Bar No. 13166
                                                                           6605 Grand Montecito Parkway
                                                                       3
                                                                           Suite 200
                                                                       4   Las Vegas, Nevada 89149
                                                                           (702) 384-7000
                                                                       5   (702) 385-7000 (Fax)
                                                                           efile@alversontaylor.com
                                                                       6   Attorneys for Plaintiff
                                                                       7
                                                                                                       UNITED STATES DISTRICT COURT
                                                                       8
                                                                                                        FOR THE DISTRICT OF NEVADA
                                                                       9
                                                                           CROSS CONSTRUCTION COMPANY,                        Case No.:
                                                                      10   LLC., a Nevada liability company;                  Dept No.:
                                                                      11
                                                                                 Plaintiff,                                   COMPLAINT
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                           vs.
                                                                      13
                                                                           LA LASER CENTER, PC, a California
                                     LAS VEGAS, NEVADA 89149




                                                                      14   Professional Medical Corporation; DANIEL
                                           (702) 384-7000




                                                                           TAHERI, an individual; and DOES 1 through
                                             LAWYERS




                                                                      15
                                                                           50, inclusive,
                                                                      16
                                                                                 Defendant(s).
                                                                      17
                                                                                  COMES NOW Plaintiff CROSS CONSTRUCTION COMPANY, LLC., a Nevada
                                                                      18
                                                                           limited liability company (“Cross”), by and through their attorneys of record, Alverson Taylor &
                                                                      19
                                                                           Sanders, and complains, avers, and alleges against Defendants LA LASER CENTER, PC, a
                                                                      20   California Professional Medical Corporation, DANIEL TAHERI, an individual, and DOES 1
                                                                      21   through 50 inclusive (collectively “Defendants”) as follows:
                                                                      22                                    NATURE OF THE ACTION

                                                                      23          1.      The following is a civil action brought by Plaintiff against the Defendants for
                                                                           Fraudulent and Negligent Misrepresentation, Defamation, Tortious Interference with Contractual
                                                                      24
                                                                           Relations and Tortious Interference with an Economic Advantage.
                                                                      25
                                                                                                                   THE PARTIES
                                                                      26
                                                                                  2.      At all times relevant herein, Plaintiff CROSS CONSTRUCTION COMPANY,
                                                                      27   LLC (“Cross” or “Plaintiff”) was and is a registered Nevada limited liability company doing
                                                                      28   business in Clark County, Nevada.
                                                                                                                          1                              KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 2 of 12



                                                                       1          3.      Defendant LA LASER CENTER, PC (“LALC”), is a California Professional

                                                                       2   Medical Corporation with its primary place of business in Los Angeles County, California.
                                                                                  4.      Defendant DANIEL TAHERI (“Taheri”), resides in Beverly Hills, California.
                                                                       3
                                                                                  5.      Defendants, DOES 1 through 50, inclusive, are individuals or other entities which
                                                                       4
                                                                           may have been involved in the issues presented herein. As of the filing of this Complaint,
                                                                       5
                                                                           Plaintiff is unaware of the true identities of these Defendants, and Plaintiff will amend this
                                                                       6   Complaint to substitute the exact names of the proper Defendants in place of DOES 1 through
                                                                       7   50, inclusive, when they have been ascertained.

                                                                       8                                    JURISDICTION AND VENUE
                                                                                  6.      The Court has jurisdiction over this action pursuant to 28 U.S.C 1332(a)(1) and
                                                                       9
                                                                           the matter in controversy exceeds the sum of $75,000.
                                                                      10
                                                                                  7.      Venue of this action properly lies in this district pursuant to 28 U.S.C. 1391(b)(2)
                                                                      11
                                                                           and (3).
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                                            GENERAL ALLEGATIONS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13          8.      Plaintiff realleges all paragraphs of its Complaint and by this reference
                                     LAS VEGAS, NEVADA 89149




                                                                      14   incorporates the same as though fully set forth herein.
                                           (702) 384-7000




                                                                           A.     Background
                                             LAWYERS




                                                                      15
                                                                                  9.      Plaintiff Cross Construction Company, LLC specializes in consulting,
                                                                      16
                                                                           construction and property management services, with its primary place of business in Nevada.
                                                                      17
                                                                                  10.     At all relevant times herein, Plaintiff is informed and believes and thereon alleges
                                                                      18   Defendant Daniel Taheri (“Taheri”) has controlling interests in the following business entities:
                                                                      19                  a. Defendant LA Laser Center, PC (“LALC”), a California Professional Medical
                                                                      20                      Corporation, located in Modesto, California

                                                                      21                  b. Kyrene Walmart & Shopping Center, located in Murrieta, California;
                                                                                          c. Murrieta Pointe Shopping Center, located in Murrieta, California;
                                                                      22
                                                                                          d. Ridgecrest Dermatology and Skin Cancer Center, located at 1200 N. China
                                                                      23
                                                                                              Lake Blvd., Ridgecrest, California 93555 (“Ridgecrest Property”);
                                                                      24                  e. San Clemente Dermatology and Skin Cancer Center, located in San Clemente,
                                                                      25                      California;
                                                                      26                  f. Palm Desert Dermatology and Skin Cancer Center, located in Cathedral City,

                                                                      27                      California (“Cathedral City Property”);
                                                                                          g. Property located at 2409 Artesia Blvd., Redondo Beach, California (“Redondo
                                                                      28
                                                                                                                             2                             KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 3 of 12



                                                                       1                      Beach Property”).

                                                                       2                   h. Southfork Point Retail Center, located at 2960 St. Rose Parkway, Henderson,
                                                                                              Nevada 89052 (“St. Rose Property”);
                                                                       3
                                                                                           i. Centennial Corporate Center, located in Las Vegas, Nevada;
                                                                       4
                                                                                           j. Taheri’s personal residences located at:
                                                                       5
                                                                                                   i. 628 N. Hillcrest, Beverly Hills, California; and
                                                                       6                          ii. 1654 Blue Jay Way, Beverly Hills, California.
                                                                       7                   k. Various other commercial properties, prospective properties, medical

                                                                       8                      facilities, surgery centers, and residences, located throughout Beverly Hills,
                                                                                              California.
                                                                       9
                                                                           B.     Defendants’ Business Dealings
                                                                      10
                                                                                  11.      Defendants and Cross exhibited a course of dealing with one another wherein
                                                                      11
                                                                           Taheri, acting on behalf of himself and Defendant LALC, entered into several express and
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           implied contracts with Cross and its agents relating to perform a variety of services at dozens of
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   Taheri’s business entities, including the aforementioned properties, in exchange for monetary
                                     LAS VEGAS, NEVADA 89149




                                                                      14   compensation.
                                           (702) 384-7000




                                                                                  12.      In the past two years, acting on behalf of himself and Defendant LALC, Taheri
                                             LAWYERS




                                                                      15
                                                                           promised Cross and its representatives compensation in excess of $200,000 to perform
                                                                      16
                                                                           construction, consulting, improvement and management services at the aforementioned
                                                                      17
                                                                           properties.
                                                                      18          13.      Despite promise of full remuneration, Taheri attempted to circumvent the
                                                                      19   contractual relationship with Cross by publishing false and misleading statements to third parties,
                                                                      20   including several of Cross’s subcontractors and employees, severely damaging the professional

                                                                      21   relationship Cross had with those individuals and companies.
                                                                                  14.      At all relevant times herein, Cross and its agents and employees maintained a
                                                                      22
                                                                           professional working relationship with Defendants in connection with their commercial
                                                                      23
                                                                           properties.
                                                                      24          15.      Acting on behalf of himself and Defendant LALC, Taheri also promised Cross
                                                                      25   and its agents, compensation in excess of $250,000 per year plus expenses to manage Taheri’s
                                                                      26   personal and business affairs. These services were readily and willingly performed by Cross and

                                                                      27   its agents, sometimes at immediate demand from Taheri.
                                                                           ///
                                                                      28
                                                                                                                            3                              KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 4 of 12



                                                                       1          16.     Despite promise of remuneration, Taheri never intended to pay Cross and its

                                                                       2   agents but initiated a strategy to defraud them of any just compensation or reimbursement
                                                                           through patterns of slander, threat of litigation, criminal conduct including but not limited to
                                                                       3
                                                                           threats of bodily harm including “killing [one of Cross’s representatives] because he is a
                                                                       4
                                                                           disgusting human being.”
                                                                       5
                                                                                  17.     Taheri habitually used abusive and aggressive methods and tactics, including
                                                                       6   continuous threats of litigation and financial ruin as a pattern of conduct in an attempt to defraud
                                                                       7   individuals and businesses, including Cross.

                                                                       8          18.     Taheri exhibits a pattern of asserting contracts with Cross on behalf of his
                                                                           companies, including Defendant LALC, for the performance of valuable services. While Cross
                                                                       9
                                                                           performs these services at a great expense, Taheri usurps Cross’s control and authority,
                                                                      10
                                                                           unilaterally changing the terms of the engagement without the authorization of Cross and with
                                                                      11
                                                                           the intent to defraud from the onset of the agreement.
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                  19.     Taheri further uses knowledge of Cross’s economic opportunities to destroy
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   Cross’s business relationships, while making defamatory accusations, lies, falsehoods, and
                                     LAS VEGAS, NEVADA 89149




                                                                      14   fabrications in an attempt to divert blame away from himself and his business entities and to
                                           (702) 384-7000




                                                                           further cover up his illegal actions across multiple states.
                                             LAWYERS




                                                                      15
                                                                           C.     Statements Made By Taheri
                                                                      16
                                                                                  20.     Based on information and belief, on or around October 2019, acting on behalf of
                                                                      17
                                                                           himself and Defendant LALC Taheri falsely told an individual, that an agent of Cross and
                                                                      18   Alfredo Ramirez, an employee of Roland Construction, a California company and one of
                                                                      19   Defendant LALC’s subcontractors, split funds paid for a particular job in Murrieta, California
                                                                      20   despite another contractor actually doing the work. Taheri falsely reported that “nothing was ever

                                                                      21   performed by Cross or Roland Construction.”
                                                                                  21.     Based on information and belief, on or around October 2019, Taheri told Mr.
                                                                      22
                                                                           Ramirez and Aaron Garcia, a Cross Construction subcontractor, that a Cross agent “is a thief and
                                                                      23
                                                                           a liar” and that “he stole all of his money and lied about the job.”
                                                                      24          22.     Based on information and belief, on or around October 2019, Taheri told an
                                                                      25   individual that an agent of Cross “screwed him and held up the Ridgecrest job for no reason”
                                                                      26   despite Taheri previously authorizing unrelated contractor’s and architects to perform illegal

                                                                      27   improvements to the building prior to Cross Construction starting work for Taheri, including
                                                                           violations pertaining to fire and electrical aspects to the building that could place the occupants
                                                                      28
                                                                                                                             4                              KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 5 of 12



                                                                       1   in danger.

                                                                       2           23.      Based on information and belief, from October 2019 until the present, Taheri told
                                                                           multiple individuals, that an agent of Cross “ripped him off” and “stole from him on every job he
                                                                       3
                                                                           ever did,” despite telling others the two were “best friends” and “even like brothers.”
                                                                       4
                                                                                   24.      Based on information and belief, from October 2019 until the present, Taheri told
                                                                       5
                                                                           multiple individuals that Cross was responsible for Walmart abandoning a lease agreement at
                                                                       6   one of Taheri’s commercial properties in Kyrene, Arizona. Taheri told the Kyrene property
                                                                       7   manager that Cross was “ripping him off” despite Cross representatives traveling several

                                                                       8   thousand miles to perform valuable services at Taheri’s instant demand and for Taheri’s benefit.
                                                                           Cross and its agents performed these services to save Taheri money. Despite submitting invoices
                                                                       9
                                                                           to Taheri, Cross and its agents were never reimbursed for their services.
                                                                      10
                                                                                   25.      Based on information and belief, from October 2019 until the present, Taheri told
                                                                      11
                                                                           the City of Ridgecrest, Kern County Fire Department, multiple architects, Cross subcontractors
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           Mr. Ramirez and Mr. Garcia, Taheri’s own employees and contractors, that Cross “was
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   responsible for all of the problems he had on all of his properties,” including falsely stating that
                                     LAS VEGAS, NEVADA 89149




                                                                      14   Cross was responsible for “the generator being installed on the wrong side of the property line in
                                           (702) 384-7000




                                                                           Ridgecrest, unpermitted electrical work (actually installed when the building was built), no fire
                                             LAWYERS




                                                                      15
                                                                           sprinklers in the building, that work had not been performed (when in actuality it had), and that
                                                                      16
                                                                           the building was unsafe.”
                                                                      17
                                                                                   26.      By using deceitful statements to key individuals, Taheri subverted business away
                                                                      18   from Cross, not only resulting in economic damages but damages to Cross and its reputation in
                                                                      19   the community.
                                                                      20           27.      Based on information and belief, from October 2019 until the present, Taheri told

                                                                      21   Cross subcontractors Mr. Ramirez and Mr. Garcia, that Cross “had performed major non-
                                                                           permitted work on one of Taheri’s properties at Cathedral City near Palm Springs, California”
                                                                      22
                                                                           (the “Cathedral City Property”) despite Cross agents never having visited the location. Taheri
                                                                      23
                                                                           continues to spread falsehoods that Cross performed illegal and defective work at the Cathedral
                                                                      24   City Property and further stated that he “would make [Cross] pay for doing these highly unsafe
                                                                      25   and illegal acts.”
                                                                      26   D.      Cathedral City Industrial Project

                                                                      27           28.      Cross was scheduled to begin work on an industrial project near the Cathedral
                                                                           City Property.
                                                                      28
                                                                                                                            5                               KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 6 of 12



                                                                       1              29.   Taheri had direct knowledge of the industrial project due to communications with

                                                                       2   agents of Cross and subcontractors used by both Cross and Defendant LALC.
                                                                                      30.   The Cathedral City Industrial Project (the “Project”), which was a long-awaited
                                                                       3
                                                                           project for Cross after expending significant time and effort to procure the project at a total loss,
                                                                       4
                                                                           was subsequently revoked due to Taheri’s incessant casting of hate and falsehoods about Cross
                                                                       5
                                                                           and it’s agents’ good faith and character.
                                                                       6              31.   Taheri’s deceitful statements caused Cross to lose several key subcontractors and
                                                                       7   employees. This ultimately resulted in the loss of the Project, severing any future relationship

                                                                       8   with the current owner of the project, and damaging Cross’s ability to receive future contracts
                                                                           from this particular owner which total an estimated thirty million dollars ($30,000,000).
                                                                       9
                                                                                      32.   The estimated total cost of the Project alone was fifteen million dollars
                                                                      10
                                                                           ($15,000,000). Cross’s estimated profits on the Project would have been two million dollars
                                                                      11
                                                                           ($2,000,000). In conjunction with the project, Cross has already exerted significant expenses at a
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           direct cost of over one hundred and fifty thousand dollars ($150,000) to cover time, personnel,
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   assets and overhead for the project.
                                     LAS VEGAS, NEVADA 89149




                                                                      14              33.   Due to Taheri’s fabrications and lies, Cross has lost relationships with many
                                           (702) 384-7000




                                                                           professionals and contractors in the Southern California and Nevada real estate markets procured
                                             LAWYERS




                                                                      15
                                                                           by over 30 years of relationship-building. False statements circulated by Taheri about Cross and
                                                                      16
                                                                           its agents amongst the real estate community caused the loss of several projects worth millions of
                                                                      17
                                                                           dollars.
                                                                      18                                      FIRST CLAIM FOR RELIEF
                                                                      19                                                   Fraud
                                                                      20              34.   Plaintiff repeats and realleges the allegations set forth in all preceding paragraphs

                                                                      21   of this Complaint, inclusive, as if fully set forth herein.
                                                                                      35.   Acting on behalf of himself and Defendant LALC, Taheri entered into contracts
                                                                      22
                                                                           with Cross and its agents relating to the management and construction of dozens of properties.
                                                                      23
                                                                                      36.   Acting on behalf of himself and Defendant LALC, Taheri specifically represented
                                                                      24   to Cross and its agents that Defendants would compensate them in excess of $250,000 per year
                                                                      25   plus expenses to manage Defendants’ personal and business affairs, manage Defendants’
                                                                      26   commercial properties, and to complete certain construction improvements and projects.

                                                                      27              37.   At the time Defendants made these representations to Cross and it’s
                                                                           representatives, Taheri knew he would never follow through with his compensation promises and
                                                                      28
                                                                                                                              6                               KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 7 of 12



                                                                       1   instead initiated a strategy to defraud them of any just compensation or reimbursement through

                                                                       2   patterns of slander, continuous threats of litigation, and criminal conduct including but not
                                                                           limited to threats of bodily harm including at one time, “killing [one of Cross’s representatives]
                                                                       3
                                                                           because he is a disgusting human being.”
                                                                       4
                                                                                   38.     Cross and its representatives performed services readily and willingly for
                                                                       5
                                                                           Defendants, sometimes at immediate demand from Taheri, in reasonable reliance of Taheri’s
                                                                       6   representations on behalf of himself and LALC.
                                                                       7           39.     As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

                                                                       8   damages in an amount to be proven at trial, but in excess of $250,000.
                                                                                   40.     As a further result of Defendants’ conduct, Plaintiff has retained the services of an
                                                                       9
                                                                           attorney, for which Plaintiff has incurred and will continue to incur attorney fees and costs.
                                                                      10
                                                                                                            SECOND CLAIM FOR RELIEF
                                                                      11
                                                                                                               Negligent Misrepresentation
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                   41.     Plaintiff repeats and realleges the allegations set forth in all preceding paragraphs
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   of this Complaint, inclusive, as if fully set forth herein.
                                     LAS VEGAS, NEVADA 89149




                                                                      14           42.     Acting on behalf of himself and Defendant LALC, Taheri entered into contracts
                                           (702) 384-7000




                                                                           with Cross and its representatives relating to the management and construction of dozens of
                                             LAWYERS




                                                                      15
                                                                           properties.
                                                                      16
                                                                                   43.     Acting on behalf of himself and Defendant LALC, Taheri specifically represented
                                                                      17
                                                                           to Cross and its agents that Defendants would compensate them in excess of $250,000 per year
                                                                      18   plus expenses to manage Defendants’ personal and business affairs, manage Defendants’
                                                                      19   commercial properties, and to complete certain construction improvements and projects.
                                                                      20           44.     At the time Defendants made these representations to Cross and it’s

                                                                      21   representatives, they never intended to follow through with their promises but instead initiated a
                                                                           strategy to defraud them of any just compensation or reimbursement through patterns of slander,
                                                                      22
                                                                           continuous threats of litigation, and criminal conduct including but not limited to threats of
                                                                      23
                                                                           bodily harm including at one time, “killing [one of Cross’s representatives] because he is a
                                                                      24   disgusting human being.”
                                                                      25           45.     Cross and its representatives performed services readily and willingly for
                                                                      26   Defendants, sometimes at immediate demand from Taheri, in reasonable reliance of Taheri’s

                                                                      27   representations on behalf of himself and LALC.
                                                                           ///
                                                                      28
                                                                                                                              7                              KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 8 of 12



                                                                       1           46.     As a direct and proximate cause of Defendants’ conduct, Plaintiff has suffered

                                                                       2   damages in an amount to be proven at trial, but in excess of $250,000.
                                                                                   47.     As a further result of Defendants’ conduct, Plaintiff has retained the services of an
                                                                       3
                                                                           attorney, for which Plaintiff has incurred and will continue to incur attorney fees and costs.
                                                                       4
                                                                                                             THIRD CLAIM FOR RELIEF
                                                                       5
                                                                                                                        Defamation
                                                                       6           48.     Plaintiff repeats and realleges the allegations set forth in all preceding paragraphs
                                                                       7   of this Complaint, inclusive, as if fully set forth herein.

                                                                       8           49.     Defendant acting on behalf of himself and LALC, conveyed information by
                                                                           written and oral communications on multiple occasions that Plaintiff and its agents, a reputable
                                                                       9
                                                                           construction company and its employees in the Southern California and Nevada areas, performed
                                                                      10
                                                                           illegal and defective work.
                                                                      11
                                                                                   50.     The timing, manner and means by which Taheri collected and selected the
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                           information to be conveyed, the timing of the communications, the substance, and then the
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   manner by which Taheri communicated accusations and information falsely implicated Plaintiff
                                     LAS VEGAS, NEVADA 89149




                                                                      14   performed illegal and defective work.
                                           (702) 384-7000




                                                                                   51.     The aforementioned actions, alone and collectively, constitute the required
                                             LAWYERS




                                                                      15
                                                                           element of publication.
                                                                      16
                                                                                   52.     Defendant published false and misleading statements to numerous third party
                                                                      17
                                                                           individuals regarding Plaintiff and its agents’ professional ability, honesty, and integrity that
                                                                      18   included the following false and misleading statements:
                                                                      19                   a. That an agent of Cross and an agent of Roland Construction, Mr. Ramirez,
                                                                      20                       one of Defendant LALC’s subcontractors, split funds paid for a particular job

                                                                      21                       in Murrieta, California despite the fact that “nothing was ever performed by
                                                                                               Cross and/or Roland Construction.
                                                                      22
                                                                                           b. That an agent of Cross, “is a thief and a liar” and that “he stole all of his
                                                                      23
                                                                                               money and lied about the job.”
                                                                      24                   c. That an agent of Cross, “screwed [Taheri] and held up the Ridgecrest job for
                                                                      25                       no reason” despite Taheri previously authorizing unrelated contractor’s and
                                                                      26                       architects to perform illegal improvements to the build prior to Cross starting

                                                                      27                       work for Taheri.
                                                                                           d. That an agent of Cross “ripped [Taheri] off” and “stole from him on every job
                                                                      28
                                                                                                                              8                              KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 9 of 12



                                                                       1                       he ever did,” despite telling others the two were “best friends” and “even like

                                                                       2                       brothers.”
                                                                                           e. That Cross was responsible for Walmart abandoning a lease agreement at one
                                                                       3
                                                                                               of Taheri’s commercial properties in Kyrene, Arizona. Taheri told the Kyrene
                                                                       4
                                                                                               property manager that Cross was “ripping him off” despite representatives of
                                                                       5
                                                                                               Cross traveling several thousand miles to perform valuable services at
                                                                       6                       Taheri’s instant demand and for Taheri’s benefit. Cross performed these
                                                                       7                       services to save Taheri money. Despite submitting invoices to Taheri, Cross

                                                                       8                       was never reimbursed for its services.
                                                                                           f. That Cross, “was responsible for all of the problems he had on all of his
                                                                       9
                                                                                               properties,” including falsely stating that Cross was responsible for “the
                                                                      10
                                                                                               generator being installed on the wrong side of the property line in Ridgecrest,
                                                                      11
                                                                                               allowing unpermitted electrical work (actually installed when the building was
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                               built), failing to install fire sprinklers in the building, and causing the building
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                       to be unsafe”; and
                                     LAS VEGAS, NEVADA 89149




                                                                      14                   g. That Cross, “had performed major non-permitted work at the LA Laser Palm
                                           (702) 384-7000




                                                                                               Desert Dermatology and Skin Cancer Center in Cathedral City, California,
                                             LAWYERS




                                                                      15
                                                                                               despite Cross never having visited the location. Taheri continues to spread
                                                                      16
                                                                                               falsehoods that Cross performed illegal and defective work at that property
                                                                      17
                                                                                               and further stated that he “would make them pay for doing these highly unsafe
                                                                      18                       and illegal acts.”
                                                                      19             53.   Defendant’s statements have misled and had a deleterious effect on Plaintiff’s
                                                                      20   employers, subcontractors, employees, and potential suitors.

                                                                      21             54.   Defendant’s false statements have injured Plaintiff’s reputation with employers,
                                                                           subcontractors, employees, potential suitors, as well as others in the community.
                                                                      22
                                                                                     55.   Further, Defendant’s false statements tend to deter potential suitors and other third
                                                                      23
                                                                           persons from associating or dealing with Plaintiffs while disparaging the quality and value of
                                                                      24   Plaintiffs’ work.
                                                                      25             56.   Defendant’s statements about Cross and Cross’s representatives are meritless and
                                                                      26   untrue.

                                                                      27             57.   Defendant’s publications were not stated as matters of opinion.
                                                                           ///
                                                                      28
                                                                                                                              9                                KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 10 of 12



                                                                       1            58.     The publication of these remarks, documents and information, negatively and

                                                                       2    falsely impacted Cross and Cross’s representative’s employment and reputation to their
                                                                            occupation, which constitutes slander per se, for which they need not prove specific damages
                                                                       3
                                                                            under Nevada law in order to recover.
                                                                       4
                                                                                    59.     As a direct and proximate cause of Defendant’s wrongful and defamatory
                                                                       5
                                                                            statements, Plaintiff has suffered damages in an amount to be proven at trial, but in excess of
                                                                       6    $75,000.
                                                                       7            60.     In addition to the publications set forth above, Plaintiff reasonably believes that

                                                                       8    Defendants may have engaged in additional and other publications of defamatory and libelous
                                                                            information about them, of which they are not yet aware but which may as well be injurious and
                                                                       9
                                                                            harmful, or constitute slander per se, and which will be the subject of discovery in this action.
                                                                      10
                                                                                    61.     As a further result of Defendants’ conduct, it has been necessary for Plaintiff to
                                                                      11
                                                                            retain the services of attorneys to pursue this claim, and, therefore is entitled to attorney fees and
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                            costs as damages.
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13                                     FOURTH CLAIM FOR RELIEF
                                     LAS VEGAS, NEVADA 89149




                                                                      14                          Intentional Interference with Contractual Relations
                                           (702) 384-7000




                                                                                    62.     Plaintiff repeats and realleges the allegations set forth in all preceding paragraphs
                                             LAWYERS




                                                                      15
                                                                            of this Complaint, inclusive, as if fully set forth herein.
                                                                      16
                                                                                    63.     Cross has contracts with customers, subcontractors, and independent contractors.
                                                                      17
                                                                                    64.     Defendants knew of these contracts, as a result of communications with agents of
                                                                      18    Cross and with subcontractors of both Cross and Defendant LALC.
                                                                      19            65.     Defendants committed intentional acts intended or designated to disrupt those
                                                                      20    contractual relationships.

                                                                      21            66.     Those contractual relationships have been disrupted as a result of Defendants’
                                                                            actions.
                                                                      22
                                                                                    67.     As a result of Defendants’ interference, Plaintiff has suffered damages in an
                                                                      23
                                                                            amount subject to proof at trial, but in any event in excess of $75,000.
                                                                      24            68.     As a further result of Defendants’ conduct, Plaintiffs have retained the services of
                                                                      25    an attorney, for which Plaintiff has incurred and will continue to incur attorney fees and costs.
                                                                      26    ///

                                                                      27    ///
                                                                            ///
                                                                      28
                                                                                                                              10                               KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 11 of 12



                                                                       1                                      FIFTH CLAIM FOR RELIEF

                                                                       2                    Intentional Interference with Prospective Economic Advantage
                                                                                    69.     Plaintiff repeats and realleges the allegations set forth in all preceding paragraphs
                                                                       3
                                                                            of this Complaint, inclusive, as if fully set forth herein.
                                                                       4
                                                                                    70.     Prospective contractual relationships exist between Cross and third parties,
                                                                       5
                                                                            including customers, contractors, and others.
                                                                       6            71.     Defendants knew of these prospective relationships.
                                                                       7            72.     Defendants intended to harm Plaintiff by preventing the relationships.

                                                                       8            73.     Defendants had no privilege or justification for preventing or interfering with
                                                                            those relationships.
                                                                       9
                                                                                    74.     As a result of the Defendants’ conduct and actions this interference has caused
                                                                      10
                                                                            actual harm and damages to the Plaintiff in an amount subject to proof at trial but, in any event,
                                                                      11
                                                                            in excess of $75,000.
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                    75.     The Defendants’ breaches have made it necessary for the Plaintiff to retain
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13    counsel in order to pursue its rights, and Plaintiff is entitled to recovery of attorney’s fees and
                                     LAS VEGAS, NEVADA 89149




                                                                      14    costs incurred as a result of these breaches.
                                           (702) 384-7000




                                                                                                              DEMAND FOR JURY TRIAL
                                             LAWYERS




                                                                      15
                                                                                    76.     Plaintiff demands a trial by jury.
                                                                      16
                                                                                                                  PRAYER FOR RELIEF
                                                                      17
                                                                                    WHEREFORE, Plaintiff respectfully prays that this Court grant Judgment to Plaintiff,
                                                                      18    respectively, and against Defendants, jointly and severally, in an amount to be determined at trial
                                                                      19    aggregated across all Plaintiffs and as follows:
                                                                      20                   1.       For general, compensatory, expectation, and consequential damages in

                                                                      21                            excess of fifteen thousand dollars ($75,000.00).
                                                                                           2.       For punitive damages against Defendants;
                                                                      22
                                                                                           3.       For reasonable attorney fees for having to bring this action;
                                                                      23
                                                                                           4.       For costs of suit incurred herein; and
                                                                      24    ///
                                                                      25    ///
                                                                      26    ///

                                                                      27    ///
                                                                            ///
                                                                      28
                                                                                                                                 11                           KB/26703
                                                                           Case 2:20-cv-00938-JAD-BNW Document 1 Filed 06/01/20 Page 12 of 12



                                                                       1                5.     For such other and further relief as the Court may deem appropriate.

                                                                       2
                                                                                  DATED this 26th day of May, 2020.
                                                                       3                                                    ALVERSON TAYLOR & SANDERS

                                                                       4
                                                                                                                            /s/ Adam R. Knecht_________________
                                                                       5
                                                                                                                            ADAM R. KNECHT, ESQ.
                                                                       6                                                    Nevada Bar No. 13166
                                                                                                                            6605 Grand Montecito Parkway
                                                                       7                                                    Suite 200
                                                                                                                            Las Vegas, Nevada 89149
                                                                       8                                                    (702) 384-7000
                                                                                                                            (702) 385-7000 (Fax)
                                                                       9
                                                                                                                            efile@alversontaylor.com
                                                                      10                                                    Attorneys for Plaintiff
                                                                                                                            Cross Construction Company, LLC
                                                                      11

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13
                                     LAS VEGAS, NEVADA 89149




                                                                      14
                                           (702) 384-7000
                                             LAWYERS




                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                       12                              KB/26703
